Citation Nr: 1527439	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a head injury, including the threshold question of whether a physical altercation during service was not in the line of duty due to willful misconduct.

2.  Entitlement to service connection for scars of the head, face or neck, including the threshold question of whether a physical altercation during service was not in the line of duty due to willful misconduct.

3.  Entitlement to service connection for a left hand condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a hernia.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2012, September 2012, and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of service connection for a hernia, left and right knee conditions, and a left hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An August 2012 service department determination found that the Veteran's physical altercation and resulting injury to the head, face or neck were not in the line of duty and were due to his own misconduct of being under the influence of alcohol. 





CONCLUSION OF LAW

As the Veteran's head, face or neck injuries were not incurred in line of duty, the criteria for service connection for resultant disability are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in December 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The record reflects that the Veteran's STRs from 2003 to 2005 are not available.  His STRs from 2005 to 2008, including his separation examination are of record.  In these circumstances, when a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran underwent VA examinations in May 2011 and May 2012.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA. 38 C.F.R. § 3.1(n).

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (2014).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Head Injury and Scars

The Veteran contends that service connection is warranted for residuals of a head injury, including facial scars.  He states that the injury was incurred during service when he was trying to help a fellow service member who was being attacked, and that the injury was not a result of willful misconduct.  

An October 2005 emergency room record shows that the Veteran was admitted with facial lacerations and heavy blood loss.  He reported that he had been drinking beers at a local bar, and had been assaulted with a broken beer bottle.  His alcohol level was 168 which equates to a blood alcohol level of approximately .168.

He was provided a May 2011 VA examination.  He reported that, during active duty service in 2005, he saw a fellow soldier in a bar fight.  He attempted to help the soldier, but was hit in the head with beer bottle.  Cognitive screening revealed no impairment.  The Veteran reported migraine headaches.  Physical examination revealed three facial scars.  The assessment was service-related traumatic brain injury (TBI) with post-concussion syndrome and facial scars.  

The May 2011 examiner provided a May 2012 medical nexus opinion, stating that the Veteran's current symptoms of migraine and post-concussion syndrome are not associated with the 2005 in-service head injury.  The rationale was that, "there are no other medical records to show that the Veteran continued to have any symptoms related to this injury after his admission to the hospital and over the years there is no mention of any chronic headache or post-concussion syndrome.  Therefore, based on the medical records reviewed it is less likely than not that the veteran continues to suffer from symptoms related to his Traumatic Brain Injury for which he sustained scars on the facial area except for numbness on the scar tissue area."

An August 2012 Line of Duty Determination by the San Diego, California RO found that the injuries sustained by the Veteran in October 2005 did not occur in the line of duty.  After presenting the facts and applicable regulations, the determination stated, "[the Veteran] became intoxicated and then was involved in an altercation.  That is indicative of willful misconduct, and therefore, the injuries ... cannot be shown to have incurred in the line of duty."

With consideration of all evidence of record, the Board finds that the Veteran's involvement in the October 2005 fight and resulting injuries were not in the line of duty, because they were the result of his own willingness to drink alcohol to the point of intoxication and participate in a fight.  Specifically, and despite the Veteran's purportedly good intentions, he entered into the fight with deliberate and wanton disregard of its probable consequences.  His willful misconduct in October 2005 directly led him to sustain injuries that resulted in his treatment of a head injury.  38 C.F.R. §§ 3.1(n), 3.301(c)(2).  Additionally, the service department's findings that the Veteran's involvement in a fight and resulting injuries were not in the line of duty and were due to his own misconduct are consistent with VA laws.  See 38 C.F.R. § 3.1(m), (n).

The Board acknowledges the Veteran's argument that his actions did not constitute willful misconduct because he was attempting to help a fellow soldier, and he was not disciplined for his participation in the fight.  He received an honorable discharge and the evidence of record shows that his performance during service was well-regarded.  However, the law provides that when drinking alcohol to the point of intoxication proximately and immediately results in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2014).  Thus, the fact that the Veteran willfully engaged in a physical fight after drinking heavily shows that his actions and subsequent injuries were the result of his willful misconduct.

In summary, the Board finds that the Veteran's October 2005 fight and resulting injuries were not incurred in line of duty because they were due to willful misconduct.  As such, service connection cannot be granted on that basis.  See 
38 C.F.R. § 3.301.  As the preponderance of the evidence is against service connection for a head injury and facial scars, the benefit of the doubt rule does not apply, and the claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a head injury is denied.

Service connection for scars of the head, face or neck is denied.


REMAND

The Veteran contends that he has a current hernia condition that is related to an injury in service.  A November 2006 service treatment record shows that the Veteran had abdominal surgery one year prior and was now presenting with abdominal pain and a surgical scar.  Although the note states that a current hernia was not found, it does indicate that the Veteran may still have residuals of his in-service surgery.  Accordingly, a VA examination must be provided.  

The Veteran contends that he has current right and left knee conditions as a result of ACL tears during boot camp.  Service treatment records from the first two years of his service were lost or destroyed during Hurricane Katrina, and there is no record of the in-service injury.  Although the October 2008 separation examination does not show any complaints, treatment, or diagnoses related to the knees, the Board finds that the Veteran must be provided a VA examination to determine whether there are current diagnoses related to the knees.  

An August 2012 rating decision denied service connection for a left hand condition.  In October 2012, the Veteran submitted a notice of disagreement as to that issue.  He was not provided a statement of the case with regard to his October 2012 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the above issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess his claimed hernia condition.  The examiner is requested to review the records and should specifically provide an opinion as to:

a.)  Whether there is a current hernia disability or residuals of a hernia, to include a surgical scar.

b.)  Whether it is at least as likely as not (50 percent or greater probability) that any current hernia condition or residuals are related to service, to include the surgery, abdominal pain, and scar noted in the November 2006 service treatment record.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Schedule the Veteran for a VA examination to assess his claimed left and right knee conditions.  The examiner is requested to review the records and should specifically provide an opinion as to:

a.)  Whether there are current diagnoses related to the left and right knees.

b.)  Whether it is at least as likely as not (50 percent or greater probability) that any current knee conditions or residuals are related to service.  

The examiner should note that the complete service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Then, provide the Veteran and his representative with a statement of the case regarding the issue of service connection for a left hand condition.

4.  Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


